Citation Nr: 9909293	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
heel fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
that confirmed and continued a noncompensable evaluation for 
a service-connected left heel fracture.


FINDING OF FACT

The veteran experiences pain at the anterolateral malleolus 
as a result of the service-connected left heel fracture, but 
this difficulty does not result in functional impairment.


CONCLUSION OF LAW

An increased rating for a left heel fracture is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5284 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  

In the veteran's case, his left heel fracture has been 
evaluated under Diagnostic Code 5284 which provides for a 10 
percent rating for "[m]oderate" foot injury, a 20 percent 
rating for "[m]oderately severe" foot injury, and a 30 
percent rating for "[s]evere" foot injury.  Diagnostic Code 
5284.  (A zero percent rating is assigned when the 
requirements for a 10 percent rating are not met.  38 C.F.R. 
§ 4.31.)

VA treatment records dated from 1990 to 1993 have been 
received as part of the record on appeal, but they do not 
reflect treatment or evaluation of the left heel disability.  
Consequently, a VA examination was conducted in March 1997 
where it was objectively confirmed that the veteran has pain 
at the anterolateral malleolus.  However, it was also noted 
that the posture of his foot was within normal limits, his 
function was within normal limits, and there was no 
deformity.  It was also reported that his gait was normal and 
that there was no x-ray evidence of degenerative joint 
disease or of the old fracture.  The diagnosis was post-
status fracture of the left calcaneus with a normal 
examination.  In a comment set out after the diagnosis, the 
examiner noted that the veteran complained that his foot 
bothered him all the time.  The veteran reportedly indicated 
that he had pain walking at all times, but did not have 
flare-ups.  The examiner indicated that the veteran had been 
examined at a time of maximum disability.

The Board notes the veteran's allegations on appeal and his 
testimony in February 1999 regarding the degree of impairment 
caused by the symptoms he experiences, especially pain and 
limited movement.  He has also indicated that his balance is 
adversely affected by these difficulties.  However, his more 
recent complaints appear similar to those voiced at the March 
1997 examination, namely that he has pain all the time, 
especially when walking.  Consequently, the Board finds that, 
given the March 1997 examiner's opinion that the veteran was 
examined at a time where he was experiencing maximum 
disability, and because of the similarity of complaints made 
at the hearing and at the examination, further evidentiary 
development of the case is not required.  The Board 
recognizes that the veteran believes that he did not receive 
an adequate examination in March 1997; nevertheless, there is 
nothing about the examination that appears inadequate on its 
face.  For the reasons explained below, all findings 
necessary to applying the rating criteria were made.  

Turning to the specific findings regarding the veteran's left 
heel, the Board notes that no functional debility was found 
on examination even though the veteran also had pain and 
complaints of problems all the time.  The examiner 
specifically found that the veteran had pain at the 
anterolateral malleolus which apparently was at its greatest 
level at the time of the examination (the veteran himself 
reported that he did not have flare-ups), yet there was no 
functional impairment.  Function, posture, and gait were all 
within normal limits despite the pain.  Indeed, the examiner 
concluded that the examination was normal.  Therefore, the 
Board finds that, while the veteran experiences pain all the 
time, he experiences no functional disability as a result.  
Absent the presentation of some functional debility, it may 
not be said that he has even "moderate" foot impairment.  
Diagnostic Code 5284.  An increased (compensable) rating is 
therefore not warranted.  The preponderance of the evidence 
is against the veteran's claim for an increase.


ORDER

An increased (compensable) rating for a left heel fracture is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


